United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2519
Issued: August 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated April 23 and 30 and September 5, 2008 and a
December 17, 2007 denying his claim for intermittent wage-loss compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he was totally disabled for intermittent
periods from June 11, 2007 to March 5, 2008 causally related to his accepted right shoulder
tendinitis.
FACTUAL HISTORY
On May 2, 2007 appellant, then a 60-year-old manual distribution clerk, filed an
occupational disease claim alleging that repetitive motion of casing mail caused a right shoulder
condition. He was first aware of his shoulder condition on July 24, 2001. Appellant first
received medical treatment for his shoulder condition on April 12, 2007. He did not stop work.

The Office accepted the claim for right shoulder tendinitis. Appellant retired on disability as of
March 7, 2008.
On July 7 and August 4, 2007 appellant filed Form CA-7 claims for compensation for
wage loss from June 14 through 20, 2007 and July 10 through 14, 2007. He worked a 40-hour
work schedule with off days of Monday and Tuesday. A copy of a July 7, 2007 work analysis
sheet noted that appellant worked 8 hours on Wednesday, June 13, 2007 and worked 3.18 hours
on Thursday, June 14, 2007. Appellant used 4.82 hours leave without pay (LWOP). On Friday,
June 15 through Sunday, June 17, 2007, appellant used 24 hours LWOP. He was off his
regularly scheduled days of Monday and Tuesday, June 18 and 19, 2007. On Wednesday,
June 20, 2007, appellant used eight hours LWOP. On Thursday June 21 and Friday, June 22,
2007 he used 16 hours annual leave. An August 4, 2007 leave analysis sheet indicated that
appellant used 40 hours LWOP from Wednesday, July 11 through Sunday, July 15, 2007.
Appellant submitted attending physician reports from Dr. Francisco J. Marasigan, a
family practitioner, dated June 14 and July 27, 2007. Dr. Marasigan diagnosed right shoulder
impingement secondary to degenerative arthritis of the acromioclavicular (AC) joint. He treated
appellant on June 6 and 14, 2007 and stated that he was temporarily totally disabled June 13
through 21, 2007. On July 27, 2007 Dr. Marasigan noted treating appellant on October 2 and 5,
2006 and July 16, 2007. He stated that appellant was temporarily totally disabled July 10
through 14, 2007. An undated report from Dr. Marasigan noted treating appellant since June 6,
2007 for chronic right shoulder tendinitis that was aggravated by his work.
In an August 28, 2007 letter, the Office advised appellant that the medical evidence was
insufficient to support his claim for temporary total disability. It contacted Dr. Marasigan’s
office, which advised that the July 27, 2007 report was prepared in error as appellant was last
seen on June 22, 2007. Appellant was allowed 30 days to submit additional medical evidence
explaining how his accepted condition caused or contributed to disability for the periods claimed.
In a September 4, 2007 medical certificate, Dr. Marasigan advised that appellant was
seen on June 14 and 21, 2007 for right shoulder pain and stiffness. He stated that appellant was
disabled from June 13, 2007 and released to work on June 22, 2007.
By decision dated December 17, 2007, the Office denied wage-loss compensation from
June 14 through 20, 2007 and July 10 through 14, 2007.
On January 20, 2008 appellant requested reconsideration. He submitted a January 16,
2008 magnetic resonance imaging (MRI) scan report of the right shoulder.
In a February 27, 2008 report, Dr. Steven J. Barad, a Board-certified orthopedic surgeon,
provided an impression of impingement phenomenon with probable rotator cuff strain/tear and
acromioclavicular joint disease. He recommended a diagnostic arthroscopy of the right shoulder,
subacromial decompression and acromioclavicular joint resection with possible repair of the
rotator cuff. Dr. Barad released appellant to return to work on February 27, 2008 with
restrictions. In a March 5, 2008 report, he stated that appellant’s examination remained
unchanged. Dr. Barad took appellant off work from February 26 through 29, 2008 and March 4
through 5, 2008. He noted that appellant was scheduled for surgery on April 8, 2008.

2

In a March 10, 2008 report, Dr. Marasigan noted the results of the January 16, 2008 MRI
scan and appellant’s current condition. He advised that appellant was totally disabled from
June 11 through 13, 2007; June 23 through 24, 2007 and August 24 through 25, 2007.
Dr. Marasigan stated that appellant could return to light duty on June 22, 2007. He treated
appellant on January 15, July 16 and October 2, 2006 and April 27 and May 28, 2007.
On March 12, 2008 appellant claimed intermittent disability for the period June 11, 2007
through March 5, 2008. A leave analysis sheet indicated that appellant used 16 hours of LWOP
on June 11 and 12, 2007, 5 hours of LWOP on June 13, 2007, 8 hours of annual leave on
June 23, 2007, 8 hours of LWOP on June 24, 2007, 16 hours of LWOP on August 24 and 25,
2007, 32 hours of LWOP from February 26 through 29, 2008 and 16 hours of LWOP on March 4
and 5, 2008.
By decision dated April 23, 2008, the Office denied modification of the December 17,
2007 decision.
In an April 21, 2008 attending physician’s report, Dr. Marasigan listed periods of total
disability as June 11 through 13, 2007, June 14 through 16, 2007, June 20 through 21, 2007,
June 24, 2007, July 11 through 14, 2007, and August 24 through 25, 2007. He advised that
appellant worked for three hours on June 13, 2007 but went home due to severe pain.
Dr. Marasigan noted that appellant was advised to sit on a regular chair when casing mail and not
to lift more than 10 pounds. Appellant was also treated on October 2, 2006 and April 27 and
May 28, 2007.
In an April 30, 2008 decision, the Office denied appellant’s claim for intermittent
disability compensation from June 11, 2007 through March 5, 2008.
On June 9, 2008 appellant requested reconsideration and submitted a May 27, 2008
surgical report from Methodist Hospital of Sacramento and physical therapy notes.
On June 9, 2008 Dr. Barad noted that appellant called in sick due to intolerable right
shoulder pain from June 12 to 16, 2007, June 20 to 21, 2007, June 24, 2007, July 10 to 14, 2007,
August 24 to 25, 2007, February 26 to 28, 2008 and March 4 to 5, 2008. He noted that appellant
believed that he would not be able to perform necessary tasks on those days. Dr. Barad stated
that his March 5, 2007 report was in error and should have read temporary total disability from
February 26 to 29 through March 24 to 25, 2008.
By decision dated September 5, 2008, the Office denied modification of its April 30,
2008 decision.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.1 As used in the Federal
Employees’ Compensation Act, the term “disability” means incapacity, because of an
1

William A. Archer, 55 ECAB 674 (2004).

3

employment injury, to earn the wages that the employee was receiving at the time of injury.2
Disability is thus, not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages.3 Whether a particular injury causes an employee to be disabled for
employment, and the duration of that disability, are medical issues, which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.4 The Board will not
require the Office to pay compensation in the absence of medical evidence directly addressing
the particular period of disability for which compensation is sought. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.5
The Board has held that, under section 8103, payment of expenses incidental to the
securing of medical services encompasses payment for loss of wages incurred while obtaining
medical services. 6 An employee is entitled to disability compensation for loss of wages
incidental to treatment for an employment injury.7
ANALYSIS
Appellant has an accepted injury for right shoulder tendinitis. He claimed compensation
for intermittent disability from June 11, 2007 to March 5, 2008. Appellant bears the burden to
establish through probative medical evidence that he was disabled during this period causally
related to his accepted injury.
The Board finds that the evidence establishes that appellant attended doctor’s
appointments for treatment of his work-related injury on June 6, 14 and 21, 2007.8 Appellant
used 4.82 hours LWOP on June 14, 2007 and 8 hours annual leave on June 21, 2007 but there is
no record for time lost from work on June 6 or June 21.9 As the medical evidence supports that
appellant received treatment for his accepted condition on these dates, he should be granted
appropriate compensation for any wage-loss incidental to such treatment on these dates.10
2

Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.5(f).

3

See Fred Foster, 1 ECAB 21 (1947).

4

Fereidoon Kharabi, 52 ECAB 291 (2001); see also Edward H. Horton, 41 ECAB 301 (1989).

5

Sandra D. Pruitt, 57 ECAB 126 (2005); William A. Archer, 55 ECAB 674 (2004).

6

5 U.S.C. § 8103.

7

Daniel Hollars, 51 ECAB 355 (2000); Antonio Mestres, 48 ECAB 139 (1996); Henry Hunt Searles, III, 46
ECAB 192 (1994); Myrtle B. Carlson, 17 ECAB 644 (1966); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Computing Compensation, Chapter 2.901.16(a) (December 1995).
8

While the record indicates that appellant also attended doctor’s appointments for treatment of his work-related
injury on May 28 and July 16, 2007, the Board notes that those dates are appellant’s scheduled off days.
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998) (provides that, in general, no more than four hours of compensation or continuation of pay should
be allowed for routine medical appointments).
10

See Daniel Hollars, 51 ECAB 355 (2000) (an employee is entitled to disability compensation for loss of wages
incidental to treatment for an employment injury).

4

The remainder of the reports from Dr. Marasigan do not support disability from June 11
through August 25, 2007. In June 14 and September 3, 2007 reports, he listed the period of
totally disability as June 13 through 21, 2007, in his July 27, 2007 report, he listed the period of
total disability as July 10 through 14, 2007. Dr. Marasigan’s March 10, 2008 report lists the
period of total disability as June 11 through 13, 2007, June 23 through 24, 2007, and August 24
through 25, 2007. On April 21, 2008 he listed the period of total disability as June 11
through 13, 2007, June 14 through 16, 2007, June 20 through 21, 2007, June 24, 2007, July 11
through 14, 2007, and August 24 through 25, 2007. However, Dr. Marasigan did not provide
any medical rationale explaining the basis for finding disability to the accepted employment
injury. As noted, the Board will not require the Office to pay compensation for disability in the
absence of probative medical evidence directly addressing the specific dates of disability for
which compensation is claimed. The treatment records of Dr. Marasigan noted only right
shoulder pain and stiffness. Dr. Marasigan did not present finding on examination or provide
medical rationale to explain how the accepted right shoulder tendinitis prevented appellant from
performing modified duty during the period claimed. On April 21, 2008 he noted that appellant
went home due to severe pain on June 13, 2007 after working for three hours; however, he relied
on appellant’s statement that he was unable to work the remainder of the day June 13, 2007 as no
examination had been performed. 11 Moreover, on June 21, 2007 Dr. Marasigan released
appellant to modified duties effective June 22, 2007. He did not adequately address his
subsequent finding at intermittent disability in view of his reports lack objective medical findings
in addition to not providing medical rationale on causal relationship to support the disability
claimed. Accordingly, Dr. Marasigan’s reports are insufficient to meet appellant’s burden of
proof.
Appellant also submitted reports from Dr. Barad which found appellant temporarily
totally disabled for the requested periods. Dr. Barad’s February 27, 2008 report returns appellant
to work on February 27, 2008, but fails to specifically indicate when temporary total disability
due to the accepted work condition began.12 Instead he noted treating appellant for conditions,
such as shoulder impingement and a probable rotator cuff tear, that were not accepted as being
employment related.13 In his March 5, 2008 report, Dr. Barad states that appellant was totally
disabled from February 26 through 29, 2008 and March 4 through 5, 2008; however, he fails to
provide any medical rationale regarding causal relationship between the two periods of
temporary disability and the accepted right shoulder tendinitis, and he did not provide any
objective medical evidence. In Dr. Barad’s June 9, 2008 report, he indicated that appellant
11

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008) (when a physician’s statements regarding
an employee’s ability to work consist only of repetition of the employee’s complaints that she hurt too much to
work, without objective findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation).
12

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
13

Id. (where an employee claims that a condition not accepted or approved by the Office was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally related to the
employment injury).

5

called in sick due to intolerable right shoulder pain on June 12 through 15, 2007, June 20 through
21, 2007, June 24, 2007, July 10 through 14, 2007, August 24 through 25, 2007, February 26
through 28, 2008, and March 4 through 5, 2008. However, his reliance on appellant’s statement
regarding his ability to work, without any objective evidence of disability, is insufficient to
establish appellant’s claim.14 Thus these reports do not establish compensable disability during
the claimed period.
Other medical evidence of record does not specifically address whether appellant had
employment-related disability during the claimed period. Without reasoned medical evidence
supporting that appellant had employment-related disability during the period in question,
appellant has not met his burden of proof to establish his claim for intermittent wage-loss
compensation during the period June 11, 2007 through March 5, 2008.
CONCLUSION
The Board finds that appellant is entitled to appropriate compensation for wage loss
incident to medical treatment, as indicated, but has not otherwise met his burden of proof for the
other claimed dates during the period June 11, 2007 to March 5, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 5, April 30 and 23, 2008 and December 17, 2007 are
affirmed, as modified.
Issued: August 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See G.T., supra note 8.

6

